 In the Matter of BYRON-JACKSON Co., A CORPORATIONandSTEELWORKERS ORGANIZING COMMITTEECase No. C-377ORDERVACATING ORDERANDSUBSTITUTINGMODIFIED ORDERMarch30, 1940On March 15,1939, the National Labor Relations Board, hereincalled the Board,Issued a Decision and Order in the above-entitledproceeding.'On February 28, 1940, Byron-Jackson Co., a corpora-tion, SteelWorkersOrganizing Committee,and a representative ofthe Board entered into the following stipulation :STIPULATIONThe National Labor Relations Board, having entered its De-cision and Order on March 15, 1939 in the above-entitled matter,the respondent having contended that the said order is erroneousin fact and law, but the Board having disagreed with said con-tention, and it being the desire of the parties hereto to disposeof the platters involved, by mutual agreement and without anycourt order of enforcement :It is hereby stipulated and agreed by and between the Byron-Jackson Co., a corporation, respondent herein, by its attorney,Paul R. Watkins; Steel Workers Organizing Committee, partyherein ; and Weldon P. Monson, Attorney for the National LaborRelations Board, that, upon all the proceedings heretofore hadin this matter and more fully described in the Decision and Orderof the Board herein, and on the record in this case, and on all thepleadings, and on the findings of fact, conclusions of law,Decision and Order entered by the Board on March 15, 1939:I.If approved by the Board, the said Order shall be modifiedto read as follows :111 N. L. R B 1142.22 N L R. B, No. 21.479 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, Byron-Jackson Co., a corporation, its officers,agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Steel Workers OrganizingCommittee or any other labor organization of its employees, bydischarging, laying off, or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment ;(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining and other mutual aid or protection as guaranteedin Section 7 of the National Labor Relations. Act.2.Take the following affirmative action winch the Board findswill effectuate the policies of the Act.(a)Mike whole William Burstall by payment to him of thesuns of One Hundred ($100,000) Dollars, which shin is in fullsatisfaction of tie amount he would have earned but for hislay off on May 14, 1937, to the date of his reinstatement on June24, 1937, less net earnings during said period; and make wholeWilliam Jones by payment to him of the sum of One Hundredand Two ($102.00) Dollars, which sum is in full satisfaction ofthe amount lie would have earned but for his lay off on May 14,1937, to the date of his reinstatement on June 28, 1937, less netearnings during said period.(b)Post immediately, and in conspicuous places in its Vernonplant,,notices in the form of Exhibit "A" attached hereto andmade a part hereof, and maintain such notices for a period ofat least sixty (60) consecutive days from the date of posting.2(c)Notify the Regional Director for the Twenty-FirstRegion in writing within ten (10) days from date of the entryof this order what steps the respondent has taken to complyherewith.And it is further Ordered that the Complaint insofar as italleges that the respondent engaged in unfair labor practiceswithin the meaning of Section 8 (1) and (3) of the Act by as-signing Burstall to the night shift and by discharging Joneson September 9, 1937, and in discharging Schuster, be and ithereby is, dismissed.2The notice herein referred to appears as Exhibit "A" below. BYRON-JACKSON CO.481II.And-it is further stipulated and agreed that the postingof copies of the notice attached hereto as Exhibit "A" in conspic-uous places in the respondent's Vernon plant,- shall constitutecompliance with Section 2 (b) of said Order.III.And it is further stipulated and agreed that the sumspayable toWilliam Burstall and William Jones, and each ofthem, shall be payable immediately upon the approval of thisstipulation by the Board.IV. And it is further stipulated, understood, and agreed thatthe respondent is bound by said Order, and this stipulation, andwill comply fully therewith.V. And it is further stipulated, understood, and agreed thatthis stipulation embodies the entire agreement between theparties and that there is no verbal agreement of any kind whichvaries, alters, or adds to this stipulation.VI It is further understood and agreed that this stipulationshall not become effective until approved by the National LaborRelations Board, and that it shall become effective and bindingupon such approval.VII. It is further understood and agreed that neither theBoard nor any party to this stipulation will, directly or indi-rectly, at any time petition or request that any court enforce orreview the original order herein dated March 15, 1939.VIII. It is further understood and agreed that unless the re-spondent violates said modified order specified in paragraph Ihereof, neither the National Labor Relations Board nor any partyto this stipulation will, directly or indirectly, at any time, peti-tion or request that any court enforce or review said modifiedorder.In the event, however, that respondent violates saidmodified order, then the Board may seek enforcement of saidmodified order; it being specifically understood and agreed thatin such event this stipulation shall not be deemed or construedas a consent of the entry of any such order by said court, butthe respondent shall have the right to contest such petition orrequest and shall have the right of review on any and all mat-ters raised by such petition.On March 7, 1940, the Board approved the above stipulation andordered it made a part of the record herein.Upon the basis of the above stipulation, the pleadings, the record,and the findings of fact and conclusions of law hereinbefore made,and pursuant to Section 10 (d) and (c) of the National Labor Rela-tions Act, 49 Stat. 449, the National Labor Relations Board herebyvacates the Order issued herein on March 15, 1939, and orders that 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe following modified Order be, and it hereby is, substituted in lieuthereof :"The National Labor Relations Board hereby orders that therespondent,Byron-Jackson Co., a corporation,its officers,agents,successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in Steel Workers OrganizingCommittee or any other labor organization of its employees, bydischarging,laying off,or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard totheir hire and tenure of employment or any term or conditionof their employment :(b) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of their rights to self -organi-zation, to form, join, or assist labor organizations,to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bar-gaining andothermutual aid or protection as guaranteed inSection 7 of the National Labor Relations Act.2.Take the following affirmative actionwhichthe Board findswill effectuate the policies of the Act:(a)Make whole William Burstall by payment to him of thesum of One Hundred($100.00)Dollars, which sum is in fullsatisfaction of the amount he would have earned but for his, layoff on May 14, 1937,to the date of his reinstatement on June 24,1937,less net earnings during said period;and make whole Wil-liam Jones by payment to him of the sum of One Hundred andTwo ($102.00)Dollars, which sum is in full satisfaction of theamount he would have earned but for his lay off on May 14, 1937,to the date of his reinstatement on June 28,1937, less net earn-ings during said period.(b)Post immediately,and in conspicuous places in its Ver-non plant, notices in the form of Exhibit "A"attached heretoand made a part hereof, and maintain such notices for a periodof at least sixty(60) consecutive days from the date of posting.(c)Notify the Regional Director for the Twenty-FirstRegion in writing within ten (10)days from date of the entryof this order what steps the respondent has taken to complyherewith.And it is further Ordered that the Complaint insofar as italleges thatthe respondent engaged in unfair labor practiceswithin the meaning of Section 8 (1) and(3) of theAct by as=signing Burstall to the night shift and by discharging Jones on BYRON-JACKSON CO.483September 9, 1937, and in discharging Schuster,be and it herebyis,dismissed."EXHIBIT "A"Notice to Employees:The employees in this plant shall have the right to self-organiza-tion, to form,join, or assist labor organizations,to bargain col-lectively through representatives of their own choosing,and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection.The union affiliation of the em-ployees of this Company is their own affair and any of the employeesof this Company can join or refuse to join any labor organizationthey see fit,and the Company will not interfere with that right andwill not discriminate in regard to hire or tenure of employment, orany term or condition of employment,whether an employee belongsto a union or not.Dated --------------------,1940.BYRON-JACKSON CO.By ------------------